
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10.1



Description of Director and Executive Compensation Arrangements


A.Non-Employee Director Compensation.

The Board of Directors of The Macerich Company approved the following
compensation for the non-employee members of the Board of Directors on
January 26, 2006.

Annual Retainer for Service on the Board—$40,000, payable in quarterly
installments plus 1,000 shares of restricted stock are automatically granted in
March of each year, vesting over three years.

Board Meeting Fees—$1,000 for each meeting attended and $500 for each telephonic
meeting attended.

Committee Meetings—$1,000 for each meeting attended and $500 for each telephonic
meeting attended, unless the committee meeting is held on the day of a meeting
of the Board of Directors.

Annual Retainer for Chairman of the Audit Committee—$20,000.

Annual Retainer for Chairman of the Compensation Committee—$10,000.

Annual Retainer for Chairman of the Nominating and Corporate Governance
Committee—Twice the amount of any meeting fees paid to the committee members.

Initial Restricted Grant—Upon joining the Board of Directors, 500 shares of
restricted stock are granted, vesting over three years.

Expenses—The reasonable expenses incurred by each director (including employee
directors) in connection with the performance of the director's duties are also
reimbursed by the Company.

Each grant of restricted stock is made pursuant to the Company's 2003 Equity
Incentive Plan. In addition, the Director Phantom Stock Plan offers non-employee
directors the opportunity to defer cash compensation for up to three years and
to receive that compensation (to the extent that it is actually earned by
service during that period) in shares of common stock rather than in cash after
termination of service or a predetermined period. Such compensation includes the
annual retainer, regular meeting fees and special meeting fees payable by the
Company to a non-employee director. Deferred amounts are credited as stock units
at the beginning of the applicable deferral period based on the present value of
such deferred compensation divided by the average fair market value of common
stock. Stock unit balances are credited with dividend equivalents (priced at
market) and are ultimately paid out in shares on a 1:1 basis. A maximum of
250,000 shares of common stock may be issued in total under the Director Phantom
Stock Plan, subject to certain customary adjustments. The vesting of the stock
units is accelerated in case of the death or disability of a director or, after
a change in control event, the termination of his or her services as a director.

B.Named Executive Officers.

The base salaries for the Company's executive officers who are named executive
officers in the Company's Proxy Statement effective as of March 2, 2008 are as
follows:

Arthur M. Coppola, President and Chief Executive Officer   $ 950,000 Edward C.
Coppola, Senior Executive Vice President and Chief Investment Officer   $
675,000 Tony Grossi, Executive Vice President, Chief Operating Officer and Chief
Economist   $ 600,000 Thomas E. O'Hern, Executive Vice President, Chief
Financial Officer and Treasurer   $ 550,000 Richard A. Bayer, Executive Vice
President, Chief Legal Officer and Secretary   $ 500,000

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT 10.1



Description of Director and Executive Compensation Arrangements
